Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2019/026075 04/05/2019 which claims benefit of 62/653,518 04/05/2018.
	Claims 1-17, 27-40 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I and the species, the species of claim 6, in the reply filed on December 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants’ representative fails to state which claims read on the elected species, which could be held non-responsive.  It is not entirely clear how the elected species reads on the generic claim.  As best as can be understood the compound of claim 6 meets the 1st condition, however the claims require either the conditions 1-3, 1-4 or 4 only:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    228
    637
    media_image2.png
    Greyscale

For examination purposes claim 1 has been added to the list of species that read on the elected species.  If this were the case, in addition to claim 6, claims 1-2, 16 would read on the elected species.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 3-5, 7-15, 27-32, 36, which do not read on the elected species are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the st condition, however the claim 1 requires not only the first condition but the conditions 1-3, 1-4 or 4 only:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

There is insufficient antecedent basis for the limitation of compound 1-1 in claim 6. The claim 6 is also drawn to “pharmaceutically acceptable salts and deuterated derivatives thereof”, however claim 1 is drawn to “a compound of formula (1), or a pharmaceutically acceptable salt or deuterated derivative thereof,”  with various replacements of carbon atoms for silicon atoms or silicon containing groups on these three structures.  Since claim 6 is drawn to further derivatives and salts of salts and deuterated derivatives of a compound that is already a derivative it is unclear what these compounds are.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

4.	Claims 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The compound in claim 6 lies outside of the scope of claim 1 as discussed above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacio WO 2018064632 A1 (cited on the IDS) AND Tacke “Drug Design Based on the Carbon/Silicon Switch Strategy” Topics in Medicinal Chemistry (2016), 17, 29-59 further in view of Munoz WO 2017177124 A1 (cited on the IDS). The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. .
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Alacio teaches the non-silylated compound of Formula I as compound 1, at various places in the document including as the 1st compound on page 16, the product in Scheme 3 on page 56, Scheme 4 on page 58. Various experiments were performed with the compound 1 on page 269 and 285 showing that it aided in the function of mutant CFTR protein and as such could be used to treat cystic fibrosis.
Tacke discusses the use of silicon bioisosteres in drug design:
The carbon/silicon switch strategy, i.e., the strategic replacement of a carbon atom with a silicon atom (sila-substitution) within a well known drug, with the rest of the molecule being identical, is one of the methods that are currently used for the design and development of new silicon-based drugs. Some of the fundamental differences between carbon and silicon (e.g., differences in the covalent radii and electronegativities) can lead to marked alterations in the physicochemical and biological properties of the sila-drugs. In general, the silaanalogues share the same mode of action as the parent carbon compounds but may have altered biological properties. Incorporation of silicon into a drug can affect and, ideally, improve the pharmacological potency and selectivity, the pharmacodynamics, and the pharmacokinetics. [abstract page 29].... There are two different approaches that can be used for the design of silicon-based drugs: (1) synthesizing a silicon analogue of a known drug in which at least one carbon atom has been replaced by a silicon atom, with the rest of the molecule being identical (carbon/silicon exchange, carbon/silicon switch, sila-substitution) [page 30 ¶1]... many sila-drugs have been synthesized and pharmacologically characterized over the past five decades, and nowadays the carbon/silicon switch strategy is an established method in drug design, not only in academia but also in pharmaceutical industry [page 30 ¶2].....In the case of lipophilic organic substituents attached to a central carbon atom of a given drug, the corresponding sila-analogue is more lipophilic due to the different in vivo properties of a drug.” [Page 31]....Following the first pioneering studies on biologically active organosilicon compounds five decades ago, silicon chemistry is nowadays accepted to be a novel source of chemical diversity in drug design. The carbon/silicon switch strategy, i.e., the strategic replacement of a carbon atom with a silicon atom (sila-substitution) within a well-known drug, with the rest of the molecule being identical, is one of the methods that are currently used for the design and development of new silicon-based drugs. As members of Group 14 of the periodic table, the elements carbon and silicon show many similarities in their chemical properties, but there are also some fundamental differences that can lead to striking differences in the physicochemical and biological properties of drugs and their corresponding sila-analogues. In general, the sila-analogues share the same mode of action as the parent carbon compounds (carbon/silicon bioisosterism) but may have altered biological properties. Generally, sila-substitution can affect and, ideally, improve the pharmacological potency and selectivity, the pharmacodynamics, and the pharmacokinetics. Thus, the strategic sila-substitution of existing drugs is a very promising approach for the search of new drug candidates that have beneficial properties. [Page 56-57]....In this context, it is important to note that up to now there are no indications for a silicon-specific toxicity associated with organosilicon compounds [Page 57].

In conclusion:
Generally, incorporation of silicon into a known drug can affect the pharmacological potency and selectivity, the pharmacodynamics, and the pharmacokinetics and therefore can lead to beneficial biological properties that can be used with a clear IP position. The carbon/silicon switch strategy allows to follow in the development footsteps of the already optimized parent carbon compound and thereby to speed up the development process of the sila-analogue. There is a very efficient chemical industry, with a special expertise in organosilicon chemistry, that can supply pharmaceutical industry with the silicon-based fine chemicals needed. Nowadays, the carbon/silicon switch strategy is already an established tool in drug design and development in pharmaceutical industry, and it is anticipated that this approach will play an increasingly important role in the future.[Page 57]

2. Ascertaining the differences between the prior art and the claims at issue.
The elected species and other compounds of claim 1 are drawn to the carbon to silicon bioisosteres of the prior art compound 1.
3. Resolving the level of ordinary skill in the pertinent art.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-2, 6, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,570,115 in view of Tacke “Drug Design Based on the Carbon/Silicon Switch Strategy” Topics in Medicinal Chemistry (2016), 17, 29-59 AND Munoz WO 2017177124 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘115 patent are drawn to compound 1, which is the non-silylated analog of the elected species and other claimed compounds.  The compounds of the instant claims are obviousness type double patenting for the same reasoning/rationale as set forth in the 103 rejection over Alacio above.
s 1-2, 6, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 32, 34, 35  of copending Application No. 17,505,699 in view of Tacke “Drug Design Based on the Carbon/Silicon Switch Strategy” Topics in Medicinal Chemistry (2016), 17, 29-59 AND Munoz WO 2017177124 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘699 application are drawn to compound 1 (claim 25) as well as deuterated congeners (claim 32,34) which are the non-silylated analog of the elected species and other claimed compounds.  The compounds of the instant claims are obviousness type double patenting for the same reasoning/rationale as set forth in the 103 rejection over Alacio above.
This is a provisional nonstatutory double patenting rejection.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/            Primary Examiner, Art Unit 1625